The opinion of the court was delivered by
Burch, J.:
The action was one by plaintiff, a broker, for a balance due for purchases and sales of grain on defendant’s account. The trial was by the court, which found generally for plaintiff, and rendered judgment accordingly. Defendant appeals.
The answer denied correctness of the account, but the opening statement of counsel for defendant waived trial of this issue, and rested the defense on a single proposition, which was that on April 25 defendant instructed plaintiff to handle his account in such a way his then existing margin would not be more than absorbed and he would not be called on for further margin. On and after April 25 plaintiff made sales and purchases for defendant, with his knowledge and assent. On May 5 he was closed out at a loss.
If defendant’s position were sound, the transactions which resulted in loss were at plaintiff’s risk. The question was one of fact. Defendant supported his position by testimony. Plaintiff’s agent, who personally transacted the business with defendant, denied existence of any stop order at the limit of the margin in plaintiff’s hands, and the court believed him. The question here is not whether the judgment was against the weight of the evidence, but whether there was substantial evidence to sustain the judgment.
Assignments of error relating to other subjects, which need not be stated and discussed, are without merit, and the judgment of the district court is affirmed.